UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4028



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


CHARLES LANDON WHITTAKER,

                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-00758-RBH)


Submitted:   August 22, 2007                 Decided:   August 31, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Aileen P. Clare, Assistant Federal Public
Defenders, Florence, South Carolina, for Appellant. Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a plea agreement, Charles Landon Whittaker

pled   guilty    to    being    a    felon    in    possession   of   firearms   and

ammunition, in violation of 18 U.S.C. § 922(g)(1) (2000).                        The

district court sentenced Whittaker to a seventy-one-month term of

imprisonment.     Whittaker appeals his conviction and sentence.                 His

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), challenging the adequacy of the colloquy held in

accordance      with   Fed.     R.    Crim.    P.    11,   the   district   court’s

application of the cross-reference in U.S. Sentencing Guidelines

Manual (“USSG”) § 2K2.1(c)(1)(A) (2005), and the reasonableness of

Whittaker’s sentence.          Counsel states, however, that, in his view,

there are no meritorious issues for appeal. Whittaker was informed

of his right to file a pro se supplemental brief but has not done

so.    We affirm.

            Counsel raises as a potential issue the adequacy of the

plea hearing but does not specify any deficiencies in the district

court’s Rule 11 inquiries.            Because Whittaker did not move in the

district court to withdraw his guilty plea, any error in the

Rule 11 hearing is reviewed for plain error.                     United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (discussing standard).

Our careful review of the record convinces us that the district

court fully complied with the mandates of Rule 11 in accepting

Whittaker’s guilty plea and ensured that Whittaker entered his plea


                                        - 2 -
knowingly and voluntarily and that the plea was supported by an

independent factual basis.        See United States v. DeFusco, 949 F.2d

114, 116, 119-20 (4th Cir. 1991).

             Counsel next questions whether the district court erred

in applying the cross-reference in § 2K2.1(c)(1)(A), which directs

the application of USSG § 2X1.1 if the defendant used or possessed

a firearm in connection with another offense.               Here, at the plea

hearing,     Whittaker      stipulated   to     the    application      of   the

cross-reference in light of his use of a double-barrel shotgun in

the commission of an assault and battery with intent to kill.

Thus,   we   find   that    the   district    court   properly     applied   the

cross-reference in determining Whittaker’s offense level.

             Finally, counsel suggests that Whittaker’s sentence is

unreasonable.       In imposing a sentence after United States v.

Booker, 543 U.S. 220 (2005), a court still must calculate the

applicable guideline range after making the appropriate findings of

fact and consider the range in conjunction with other relevant

factors under the guidelines and 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2007).      United States v. Moreland, 437 F.3d 424, 432 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).                 This court will

affirm a post-Booker sentence if it “is within the statutorily

prescribed    range   and    is   reasonable.”        Id.   at   433   (internal

quotation marks and citation omitted).           “[A] sentence within the

proper advisory Guidelines range is presumptively reasonable.”


                                     - 3 -
United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see

Rita v. United States, 127 S. Ct. 2456, 2462-69 (2007) (upholding

application of rebuttable presumption of reasonableness to within-

guidelines sentence).

              The    district         court    sentenced      Whittaker      only     after

considering      and       examining     the     sentencing       guidelines      and    the

§   3553(a)     factors,         as   instructed       by   Booker.        In    addition,

Whittaker’s seventy-one-month sentence is the top of the properly

calculated advisory guideline range and well within the ten-year

statutory maximum sentence set forth in 18 U.S.C.A. § 924(a)(2)

(West 2000 & Supp. 2007).                     Neither Whittaker nor the record

suggests any information so compelling as to rebut the presumption

that a sentence within the properly calculated guideline range is

reasonable. We therefore conclude that the sentence is reasonable.

              In accordance with Anders, we have reviewed the entire

record    for       any     meritorious         issues      and     have    found     none.

Accordingly, we affirm the district court’s judgment.                           This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.    If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may       move    in    this    court       for   leave    to    withdraw     from

representation.           Counsel’s motion must state that a copy thereof

was served on the client.              We dispense with oral argument because


                                              - 4 -
the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 5 -